RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 5/13/2022 have been received. In the response filed on 5/13/2022, claims 1, 2, 8, 11, 14, and 18 were amended; and claims 24-27 were added. 
Claims 1-9, 11, 14-19, and 24-27 are pending. Claims 10, 12, 13, and 20-23 are canceled. Claims 1-9, 11, 14-19, and 24-27 are rejected. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 is indefinite because the meaning of the phrase “the potato protein has been fractionated by molecular mass into a high molecular mass fraction that has a molecular mass greater than 35 kDa” is not clear for two different reasons. 
First, it is not clear whether the claim requires a step of fractioning. 
Second, it is not clear whether the formula comprises protein with a molecular mass greater than 35 kDa or whether the formula comprises protein with a molecular mass less than or equal to 35 kDa. In other words, it is not clear whether the protein with a molecular mass greater than 35 kDa is removed by fractioning and not included in the formula. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weida et al., WO 2016/014519 A1. 
Regarding claims 1 and 2: Weida discloses infant formula (para 0005) comprising protein (para 00100), carbohydrate (para 00100) and fat (para 00100). 
from about 50% to about 100% by weight of the total protein is potato protein (claim 1); wherein at least about 75% by weight of the total protein is the potato protein (claim 2)
Claim Interpretation: Claims 1 and 2 encompass 100% potato protein. The claims encompass a protein source wherein the potato protein is the only protein source (100% potato protein). Additionally, claims 1 and 2 encompass a mixture of protein sources wherein the protein sources are a mixture of protein sources and potato protein is about 50% to 100% of that mixture (claim 1) and wherein potato protein is about 75% to 100% of that mixture (at least about 75%, claim 2). 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. 
For the breadth of 100% potato protein: Weida discloses protein selected from the group consisting of: pea protein, soy protein, rice protein, hemp protein, potato protein, and any combination thereof (para 0012). Therefore, the selection of potato protein from the disclosed list of protein sources (e.g., pea protein, soy protein, rice protein, hemp protein, and any combination thereof) is obvious.
For the breadth of about 50% to 100% (claim 1) and about 75% to 100% protein (claim 2): Weida discloses protein selected from the group consisting of: pea protein, soy protein, rice protein, hemp protein, potato protein, and any combination thereof (para 0012). Therefore, the selection of potato protein and another protein (e.g., pea protein, soy protein, rice protein, hemp protein, and any combination thereof) for use as the protein source is obvious. 
With respect to the concentration of potato protein in that mixture of proteins: Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. MPEP 2144.05 II.
Weida discloses protein selected from the group consisting of: pea protein, soy protein, rice protein, hemp protein, potato protein, and any combination thereof (para 0012). As discussed above, the selection of potato protein and another protein (e.g., pea protein, soy protein, rice protein, hemp protein, and any combination thereof) for use as the protein source is obvious. Additionally, Weida discloses the potato protein may be in the form of a concentrate or isolate that contains 80% to 95% protein (para 00133). Therefore, the concentration of potato protein in a mixture of protein sources (50% to about 100% by weight of the total protein, claim 1; at least about 75% by weight of the total protein, claim 2) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
the carbohydrate comprises at least one of lactose, saccharose, maltodextrin or starch
Weida discloses lactose, maltodextrin, and starch (para 00156).
the infant formula does not contain any probiotic
Weida discloses probiotics are optional alternative ingredients. Weida states, “In some embodiments, the nutritional powders may comprise a compound selected from the group of beta-hydroxyl beta-methyl butyrate, L-leucine, beta-alanine, epigallocatechin gallate, human milk oligosaccharides, prebiotics, probiotics, and combinations thereof” (emphasis added, para 00177). Since probiotics are optional, Weida does not require the presence of probiotics. Therefore, Weida is encompassed within the breadth of the negative limitation that “the infant formula does not contain any probiotic”. 
Additionally, the discussion of MPEP 2144.07. In the present case, Weida does not require the presence of probiotics. Therefore, the non-selection of probiotics as an optional alternative ingredient is encompassed within the breadth of the negative limitation that “the infant formula does not contain any probiotic”.
Regarding claim 3: Weida discloses intact protein (not be hydrolyzed, para 00113), partially hydrolyzed protein (para 00113), and extensively hydrolyzed protein (hydrolyzed, para 00113). 
Regarding claim 4: Weida discloses free amino acids (para 00112). 
Regarding claim 5: Weida discloses the protein functions as an emulsifier (para 0040). Weida discloses potato protein (para 0012).  
Regarding claim 6: Weida discloses the infant formula in the form of a powder (nutritional powder, para 0006).
Regarding claim 7: Weida discloses the infant formula in the form of a reconstituted powder (para 0060 and 0064).
Regarding claim 8: Weida discloses lactose (para 00156). 
Regarding claim 9: Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Weida discloses infant formulas having amounts of carbohydrate, lipid (fat), and protein in Table 1 (p. 31). 
The disclosed percent ranges of carbohydrate, lipid (fat), and protein are equivalent to the ranges calculated in g/100 kcal in the bottom table. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Calculations: 
Carbohydrate and protein have 4 calories per gram. Fats have 9 calories per gram.
Sample calculation for converting 1% Calories from carbohydrates to g carbohydrate/100 kcal: [1 kcal carbohydrate/100 kcal]*[1 g carbohydrate/4 kcal carbohydrate]= 0.25 g carbohydrate/100 kcal
Sample calculation for converting 5% Calories from fat to g fat/: [5 kcal fat/100 kcal]*[1 g fat/9 kcal fat]= 0.5556 g fat/100 kcal
Sample calculation for converting 2% Calories from protein to g protein / [2 kcal protein/100 kcal]*[1 g protein/4 kcal protein]= 0.5 g protein/100 kcal.

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weida et al., WO 2016/014519 A1; in view of Pridmore et al., US 2012/0016112 A1. 
Weida is relied on as above.
Weida discloses a degree of hydrolysis of about 0 to about 60 improves digestibility, protein solubility, emulsion capacity, and mineral delivery (para 00184). Weida discloses infant formula (nutritional formula) includes a protein median molecular weight of about 700 Da to about 1100 Da (para 00213). Weida discloses infant formula (the nutritional formula) includes proteins having a molecular weight of greater than 5000 Da, as a percentage of total protein, of about 3% to about 10% (para 00214). 
Weida does not disclose at least 95 wt.% of the protein has a molecular mass less than 3,000 Da.
Pridmore is drawn to food compositions containing modulated macronutrients (abstract). Pridmore discloses infant formulas contain hydrolyzed proteins (para 0007, 0043, 0083). Pridmore discloses proteins may also be used to induce oral tolerance wherein the capacity of the peptides to induce oral tolerance is maintained whilst their allergenicity is substantially reduced (para 0008). Pridmore discloses proteins having a degree of hydrolysis of about 10-50% (para 0036). Pridmore discloses the tolerogenic peptides are proteic fragments sized from 200 to 6000 Da and preferably between 500 to 3000 Da (para 0091). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make an infant formula (nutritional formula) comprising protein with a protein median molecular weight of about 700 Da to about 1100 Da, as taught in Weida, wherein the protein has a size ranging from 200 to 6000 Da and preferably between 500 to 3000 Da, as taught in Pridmore, to obtain an infant formula (nutritional formula) having protein with a size ranging from 200 to 6000 Da and preferably between 500 to 3000 Da. One of ordinary skill in the art at the time the invention was filed would have been motivated to use a protein with size ranging from 200 to 6000 Da and preferably between 500 to 3000 Da because it is tolerogenic (Pridmore, para 0091) with substantially reduced allergenicity (Pridmore, para 0008).
For clarity: A protein with size ranging from 200 to 6000 Da overlaps the recited “at least 95 wt.% of the protein has a molecular mass less than 3,000 Da”. A protein with size ranging from between 500 to 3000 Da is within the recited “at least 95 wt.% of the protein has a molecular mass less than 3,000 Da”. 

Claims 11, 14-19, 24, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weida et al., WO 2016/014519 A1; in view of Ao et al., US 2014/0242216 A1. 
Weida is relied on as above.
Regarding claim 11: Weida is relied on as above. Weida discloses administering an infant formula to an infant (para 00223; 0077). Weida discloses infant formula (para 0005) comprising protein (para 00100), carbohydrate (para 00100) and fat (para 00100). 
wherein the major source of protein is potato protein 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. 
With respect to the “major source of protein”: The limitation is obvious for the following reasons. 
First, potato protein as the only protein source is within the breadth of the recited “major source of protein”. Weida discloses at least one non-dairy protein may be potato protein (para 0012). Therefore, the selection of potato protein for use as the protein source is obvious. In other words, selecting potato protein as the protein means potato protein is the only protein source. 
Second, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. MPEP 2144.05 II.
In the present case, Weida discloses at least one non-dairy protein may be potato protein (para 0012). Therefore, the concentration of potato protein (“major source of protein”) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
the carbohydrate comprises at least one of lactose, saccharose, maltodextrin or starch
Weida discloses lactose (para 00156).
the infant formula does not contain any probiotic
With respect to the negative limitation that “the infant formula does not contain any probiotic”: Weida discloses probiotics are optional alternative ingredients (“In some embodiments, the nutritional powders may comprise a compound selected from the group of beta-hydroxyl beta-methyl butyrate, L-leucine, beta-alanine, epigallocatechin gallate, human milk oligosaccharides, prebiotics, probiotics, and combinations thereof”, emphasis added, para 00177). Since probiotics are optional, Weida does not require the presence of probiotics. Therefore, Weida is encompassed within the breadth of the negative limitation that “the infant formula does not contain any probiotic”. 
Additionally, the discussion of MPEP 2144.07. In the present case, Weida does not require the presence of probiotics. Therefore, the non-selection of probiotics as an optional alternative ingredient is encompassed within the breadth of the negative limitation that “the infant formula does not contain any probiotic”.
feeding an infant having cow's milk protein allergy, the method comprising administering to the infant having cow's milk protein allergy
Weida discloses the protein may be hydrolyzed (para 00113). Weida discloses free amino acids (para 00112).
Weida does not disclose feeding an infant with a cow’s milk allergy. 
Ao is drawn to formulas designed for individuals with certain protein allergies (abstract). Ao discloses nutritional compositions for infants with cow's milk protein allergy typically comprise a protein equivalent source, such as hydrolyzed protein, free amino acids or both (para 0035). Ao discloses infant formula comprising protein sources including potato protein (para 0042). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to feed an infant an infant formula that comprises hydrolyzed protein, as taught in Weida, wherein the infant is an individuals a cow milk protein allergy, as taught in Ao, to obtain a process of feeding an infant who has a cow milk protein an infant formula. One of ordinary skill in the art at the time the invention was filed would have been motivated to feed an infant who has a cow milk allergy a formula containing hydrolyzed proteins because nutritional compositions for infants with cow's milk protein allergy typically comprise a protein equivalent source, such as hydrolyzed protein, free amino acids or both (Ao, para 0035).
As an alternative rationale: It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the un-disclosed allergy condition infant, as taught in Weida, with and infant who has a cow’s milk protein allergy, as taught in Ao, to obtain a process of feeding an infant who has a cow’s milk protein an infant formula. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of feeding an infant who has a cow’s milk protein allergy a formula that is appropriate for their allergy condition. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. One of ordinary skill in the art at the time the invention was filed would have been motivated to feed an infant who has a cow milk allergy a formula containing hydrolyzed proteins because nutritional compositions for infants with cow's milk protein allergy typically comprise a protein equivalent source, such as hydrolyzed protein, free amino acids or both (Ao, para 0035).
Regarding claim 14: 
Claim Interpretation: Claim 14 encompasses 100% potato protein. The claim encompass a protein sources wherein potato protein is the only protein source (100% potato protein). Additionally, claim 14 encompasses a mixture of protein sources wherein potato protein is about 75% to 100% of that mixture (at least about 75%). 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. 
For the breadth of 100% potato protein: Weida discloses protein selected from the group consisting of: pea protein, soy protein, rice protein, hemp protein, potato protein, and any combination thereof (para 0012). Therefore, the selection of potato protein from the disclosed list of protein sources (e.g., pea protein, soy protein, rice protein, hemp protein, and any combination thereof) is obvious.
For the breadth of about 75% to 100% protein (claim 14): Weida discloses protein selected from the group consisting of: pea protein, soy protein, rice protein, hemp protein, potato protein, and any combination thereof (para 0012). Therefore, the selection of potato protein and another protein (e.g., pea protein, soy protein, rice protein, hemp protein, and any combination thereof) for use as the protein source is obvious. 
With respect to the concentration of potato protein in that mixture of proteins: The discussion of MPEP 2144.05 II applies here as above. 
Weida discloses protein selected from the group consisting of: pea protein, soy protein, rice protein, hemp protein, potato protein, and any combination thereof (para 0012). As discussed above, the selection of potato protein and another protein (e.g., pea protein, soy protein, rice protein, hemp protein, and any combination thereof) for use as the protein source is obvious. Additionally, Weida discloses the potato protein may be in the form of a concentrate or isolate that contains 80% to 95% protein (para 00133). Therefore, the concentration of potato protein in a mixture of protein sources (50% to about 100% by weight of the total protein, claim 1; at least about 75% by weight of the total protein, claim 2) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 15: Weida discloses intact protein (not be hydrolyzed, para 00113), partially hydrolyzed protein (para 00113), and extensively hydrolyzed protein (hydrolyzed, para 00113). 
Regarding claim 16: Weida discloses free amino acids (para 00112). 
Regarding claim 17: Weida discloses the protein functions as an emulsifier (para 0040). Weida discloses potato protein (para 0012).  
Regarding claim 18: Weida discloses lactose (para 00156). 
Regarding claim 19: Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Weida discloses infant formulas having amounts of carbohydrate, lipid (fat), and protein in Table 1 (p. 31). 
The disclosed percent ranges of carbohydrate, lipid (fat), and protein are equivalent to the ranges calculated in g/100 kcal in the bottom table. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Calculations: 
Carbohydrate and protein have 4 calories per gram. Fats have 9 calories per gram.
Sample calculation for converting 1% Calories from carbohydrates to g carbohydrate/100 kcal: [1 kcal carbohydrate/100 kcal]*[1 g carbohydrate/4 kcal carbohydrate]= 0.25 g carbohydrate/100 kcal
Sample calculation for converting 5% Calories from fat to g fat/: [5 kcal fat/100 kcal]*[1 g fat/9 kcal fat]= 0.5556 g fat/100 kcal
Sample calculation for converting 2% Calories from protein to g protein / [2 kcal protein/100 kcal]*[1 g protein/4 kcal protein]= 0.5 g protein/100 kcal.
Regarding claim 24: For the purposes of this rejection, claim 24 is interpreted as requiring the formula to comprise lactose, maltodextrin, and potato protein with a molecular mass fraction with a molecular mass greater than 35 kDa. Weida discloses infant formula (the nutritional formula) includes one or more carbohydrates may include maltodextrin and lactose (para 00156). Weida discloses infant formula (the nutritional formula) includes proteins having a molecular weight of greater than 5000 Da (para 00214). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 26: Weida discloses infant formulas having an energy density of about 27 kcal per 100 ml to about 333 kcal per 100 ml (about 65 kcal/240 mL to about 800 kcal/240mL, para 00192); about 60 per 100 ml (145 kcal/240 mL, para 00192); 62.5 kcal per 100 ml (150 kcal/240 mL, para 00192); and about 70.8 kcal per 100 ml (170 kcal/240 mL, para 00192). Weida discloses infant formulas having protein contents in ranges including 0.5 to 18.75 g protein/100 kcal; 1.25 to 12.5 g protein/100 kcal; 1.75 to 10 g protein/100 kcal; and 1.25 to 3.75 g protein/100 kcal (see table in rejection of claim 19). 

Claims 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weida et al., WO 2016/014519 A1; in view of Ao et al., US 2014/0242216 A1; as applied to claims 11, 14-19, 24, and 26 above, and in further view of Giuseppin et al., US 2015/0183840 A1.
Weida in view of Ao is relied on as above. 
Weida discloses infant formula (the nutritional formula) includes one or more carbohydrates may include maltodextrin and lactose (para 00156). 
Weida discloses the protein may not be hydrolyzed or intact (para 00113). Weida discloses potato protein may be intact (para 00132). Weida discloses the potato protein may be in the form of a concentrate, an isolate, or the combination thereof (para 00133). 
Weida in view of Ao does not disclose fractioning the potato protein into a high molecular mass fraction that has a molecular mass greater than 35 kDa (claim 24) and the high molecular mass fraction of the potato protein is about 100% of the total protein of the formula (claim 25). 
Giuseppin is drawn to obtaining a potato protein fraction (abstract). Giuseppin discloses isolation of a native potato protein fraction (para 0013). Giuseppin discloses fractioning protein (para 0013). Giuseppin discloses the potato protein fractions are characterized by their high degree of purity and stability (para 0064). Giuseppin discloses the native potato protein patatin fraction has a molecular weight of more than 30 kDa, preferably more than 35 kDa (para 0065). Giuseppin discloses the fractioned protein has good solubility (para 0067). Giuseppin discloses the fractioned protein is a concentrate and/or and isolate (para 0068). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a potato protein in the form of a concentrate, an isolate, or the combination thereof, as taught in Weida, wherein the potato protein concentrate and/or isolate is a fractioned potato protein concentrate or isolate having a molecular weight of more than 30 kDa, preferably more than 35 kDa, as taught in Giuseppin, to obtain an infant formula (nutritional formula) having fractioned protein with a size of more than 30 kDa, preferably more than 35 kDa. One of ordinary skill in the art at the time the invention was filed would have been motivated to use a fractioned protein with a size of more than 30 kDa, preferably more than 35 kDa because it has a high degree of purity and stability (Giuseppin, para 0064) and good solubility (Giuseppin, para 0067). 

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
Applicant argues here is no preference whatsoever in the primary reference Weida for the protein being potato protein or “the carbohydrates presently defined in the amended independent claims” (remarks, p. 6). Examiner is not persuaded by this argument. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07. In the present case, Weida discloses at least one non-dairy protein may be potato protein (para 0012). Weida discloses the carbohydrate may be one or more carbohydrates that include one or more of lactose, maltodextrin, and starch (para 00156). Therefore, the selections of potato protein and “the carbohydrates presently defined in the amended independent claims” is obvious. 
Unexpected results
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. Furthermore, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. MPEP 716.02(c). Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 716.02(c).
Applicant argues the specification’s examples demonstrate unexpected results (remarks, p. 7). Applicant argues Example 1 establishes that the essential amino acid concentrations in potato protein are better than rice protein; the sum of BCAA in potato is closer to that in milk (remarks, p. 7). Examiner is not persuaded by this argument. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). In the present case, the evidence is not commensurate in scope with the claims. The claims do not recite any particular amino acids or concentrations thereof. 
Applicant argues the specification’s examples demonstrate unexpected results (remarks, p. 7). Applicant argues Example 2 establishes potato-based infant formulas were all ranked more favourably than the rice-based formula is taste tests performed by 12 people (remarks, p. 7). Examiner is not persuaded by this argument for the following reasons. First, Applicant’ fails to demonstrate results are in fact unexpected and unobvious and of both statistical and practical significance. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. MPEP 716.02. The Applicant has the burden to establish the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02(b). Applicant fails to establish findings of 12 people represent properties differ to such an extent that the difference is really unexpected. Second, the evidence is not commensurate in scope with the claims. The claims do not recite any particular sensory attributes. 
Applicant argues mere assertion of unexpected results should suffice to establish unexpected results (emphasis in original, remarks, p. 8). Examiner is not persuaded by this argument. MPEP sections 700 and 2100 set out compressive discussions for establishing unexpected results. The mere allegation of an unexpected result is not sufficient to establish a demonstration of unexpected results. For example, the mere allegation of an unexpected result is not objective evidence. 
Applicant argues the specification’s examples demonstrate unexpected results (remarks, p. 8). Applicant argues Example 4 demonstrates different emulsion stabilities (remarks, p. 8). Examiner is not persuaded by this argument. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). In the present case, the evidence is not commensurate in scope with the claims. The claims do not recite any particular emulsion stability. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619